Citation Nr: 1418539	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  09-15 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim seeking entitlement to service connection for asthma, claimed as shortness of breath and chest pain.

2.  Whether new and material evidence has been submitted to reopen a claim seeking entitlement to service connection for a right knee disorder and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted to reopen a claim seeking entitlement to service connection for a left knee disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

When the case was before the Board in July 2012, it was remanded for further development.  The case has since been returned to the Board for further appellate action.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The claims for service connection for left and right knee disabilities are addressed in the REMAND that follows the ORDER section of the decision.


FINDINGS OF FACT

1.  Reopening of claims for service connection for asthma and bilateral knee disability was denied in a June 2004 rating decision; the Veteran did not perfect an appeal of the decision initially appealed and a Statement of the Case was issued in April 2005; the Veteran did not thereafter perfect an appeal of any of the denials.

2.  With regard to the Veteran's asthma claim, also claimed as shortness of breath and chest pain, the evidence received since the June 2004 rating decisions is merely cumulative and redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim.

3.  With regard to the Veteran's bilateral knee claims, no pertinent evidence was received within the appeal period but the evidence received after the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to reopen the claim for service connection for asthma, claimed as shortness of breath and chest pain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been submitted to reopen the claim for service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been submitted to reopen the claim for service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's decision herein to reopen the bilateral knee claims, any deficiencies as to notice or assistance with regard to these claims is considered non-prejudicial.  

In regard to the asthma/shortness of breath claim, the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented. To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

The record reflects that the Veteran was provided all required notice in a letter mailed in August 2012.  Although complete notice was not provided until after the initial adjudication of the claim, the record reflects that the originating agency readjudicated the claim after the provision of complete notice and the receipt of all pertinent evidence.  There is no reason to believe that the ultimate decision of the originating agency would have been different had complete notice been provided at an earlier time.

The Veteran's service treatment records, VA outpatient treatment records, private treatment records, and records associated with his award of Social Security Administration (SSA) disability benefits have all been obtained.  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

Although no VA examination was provided and no VA medical opinion was obtained in response to the asthma claim to reopen, VA is not obliged to provide an examination or obtain an opinion in response to a claim to reopen if new and material has not been received.  See 38 C.F.R. § 3.159(c)(4).  

Therefore, the Board is also satisfied that VA has satisfied its duty to assist the Veteran.  

Accordingly, the Board will address the merits of the claims to reopen.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 
 
Factual Background and Analysis

The Veteran's claims for service connection for asthma/shortness of breath and bilateral knee disorders was originally denied in an April 2004 rating decision based on the RO's determination that there were no current diagnoses of bilateral knee disorders and no competent evidence linking the Veteran's bronchitis and asthma to any incident of his military service.  The denial was continued in a June 2004 rating decision.  The Veteran initiated an appeal of the rating decision, and the RO issued a Statement of the Case in April 2005.  The Veteran did not perfect an appeal to the Board.

At the time of the denial, the evidence included service treatment records showing complaints and treatment for right knee pain, left knee pain, chest pain and shortness of breath.  After service the private and VA outpatient treatment records indicate some complaints of chest discomfort in 1999, but no specific diagnosis until 2003.  At that time, the Veteran was diagnosed with bronchitis and asthma.  The treatment records are notably silent as to any complaints, treatment, or diagnoses of knee problems at the time of the 2004 rating decisions.  An April 2004 statement from a private physician, Dr. Stacks, indicates the Veteran's in-service treatment for knee strain "may be" where the beginnings of his right lower extremity pain originated.  The opinion, however, did not proffer an actual diagnosis of the right knee beyond chronic right knee pain.

The evidence received since the June 2004 rating decision includes private treatment records, private opinions, VA outpatient treatment records, reports of VA examinations, and SSA disability records.  

With regard to the bilateral knee claims, the evidence added to the record includes medical evidence showing diagnoses of osteoarthritis of the knees, left patellofemoral syndrome, right medial meniscus tear, and right anterior cruciate ligament tear.  It also includes private medical opinions indicating a possible connection between the current diagnoses and his military service.  In light of the Veteran's current diagnoses and the medical opinions, the Board finds new and material evidence has been submitted to reopen the Veteran's bilateral knee claims.

However, new and material evidence has not been submitted to reopen the asthma/shortness of breath claim.  The VA outpatient treatment records, private treatment records, and SSA disability records merely show ongoing treatment for asthma since 2003.  The Veteran was afforded a VA examination in December 2004 in which the examiner found that the issue of nexus could not be resolved without resorting to mere speculation.  That is, although the Veteran claims he had asthma in service with continuous symptoms after service, the medical records do not support the contentions.  Rather, records from the 1990s are largely silent as to any complaints related to asthma or shortness of breath.  The Veteran underwent surgery in 1990 after incurring a bullet wound to his abdomen.  Extensive diagnostic tests were done at that time, to include chest X-rays.  Chest X-rays in 1990 and 1991 disclosed clear lungs.  The Veteran complained of chest discomfort in 1999, which was attributed to a gastrointestinal related condition rather than a respiratory disorder.  The December 2004 examiner diagnosed the Veteran with asthma and chronic obstructive pulmonary disease secondary to smoking.

Unlike with the bilateral knee claims, none of the newly obtained evidence relates to an unestablished fact necessary to substantiate the claim and none of it is sufficient to raise a reasonable possibility of substantiating the claim.  

The Veteran's statements have been added to the record as well but they are cumulative or redundant of his earlier statements.  Therefore, they are not new.  

Accordingly, reopening of the asthma claim, also claimed as shortness of breath and chest pain, is not warranted.


ORDER

The Board having determined that new and material evidence has not been submitted, reopening of the claim for service connection for asthma, claimed as shortness of breath and chest pain, is denied.

The Board having determined that new and material evidence has been submitted, reopening of the claim seeking entitlement to service connection for a right knee disorder is granted.

The Board having determined that new and material evidence has been submitted, reopening of the claim seeking entitlement to service connection for a left knee disorder is granted.


REMAND

The Veteran claims that service connection is warranted for left and right knee disabilities because they are due to injuries sustained in service when ammunition fell on his legs.

His service treatment records do not confirm the actual injury of the knees as detailed by the Veteran.  Rather, they show that in January 1981 the Veteran complained of his right knee hurting "for a long time."  At that time, the Veteran denied any trauma to his knee.  He was treated for "possible strained muscle" of the right knee.  In April 1983, the Veteran complained of an injury of the left leg two hours ago resulting in pain in the back of the leg behind the knee when he walks or bends his knee.  The Veteran was diagnosed with a possible pulled muscle.  No chronic diagnoses were rendered during his military service.

The Veteran claims he has experienced chronic pain since his military service.  In contrast, his medical records do not indicate any complaints until 2004 and, at that time, no chronic disorder was found.  In April 2004, his private physician, Dr. Sacks, noted the 1981 treatment for right knee muscle strain, which "may be" where the beginnings of his right lower extremity knee pain originated.  A chronic disorder was not rendered.  Similarly, the Veteran was afforded a VA examination in December 2004 where X-rays were negative and the Veteran was merely diagnosed with "injury" of the knees.  The examiner also declined rendering an opinion with regard to etiology finding to do so would require resorting to mere speculation since the Veteran's medical records did not support the Veteran's contentions of continuity of symptomatology.

In 2006, the Veteran was diagnosed with osteoarthritis of the knees.  He has since also been diagnosed with left patellofemoral syndrome, and torn ligaments in the right knee.  The Veteran submitted multiple statements from his private physician, Dr. Schaeffer, dated in 2006, 2010, and 2011, indicating the Veteran's current knee diagnoses relate back to his original in-service knee injury.  Dr. Schaeffer relates the current knee disorders to one military injury.  As noted above, however, there is no record that the Veteran injured both knees in one injury.  Rather, he sought treatment for right knee pain in 1981, and complained of a left knee injury in April 1983.  

The Veteran was afforded a VA examination in June 2013.  The examiner diagnosed the Veteran with left patellofemoral syndrome, right medial meniscus tear, and right anterior cruciate ligament tear.  With regard to etiology, the examiner only noted in-service right knee treatment, with no evidence of an in-service left knee injury.  Thus, the examiner found it unlikely that any of the Veteran's current conditions were related to the one-time treatment in the military.  As indicated above, the Veteran complained of a left knee injury in April 1983.  The examiner, in contrast, found no evidence of in-service left knee treatment.  

The Board finds that the private opinions of record and the VA opinions of record are based on inaccurate factual premises and therefore inadequate.  A new VA examination is warranted.

The originating agency must also take this opportunity to ensure any outstanding treatment records are obtained, to include VA outpatient treatment records since October 2012.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertaining to the Veteran's claims, to include any pertinent VA outpatient records for the period since October 2012.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of each knee disorder present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner. 

Following the examination and review of the Veteran's pertinent history, the examiner should identify all right and left knee disorders present during the period of the claim.

With respect each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during active service or is otherwise etiologically related to active service.  The examiner should consider the private opinions from Dr. Schaeffer and Dr. Stacks dated in 2004, 2006, 2010, and 2011 indicating the Veteran's current bilateral knee disorders are likely related to his military service.  The examiner is also directed to consider service treatment records indicating treatment for right knee pain in January 1981 and left knee pain in April 1983.  For purposes of the opinions, the examiner should assume that the Veteran is credible.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any other indicated development.

4.  Then, the RO or the AMC should adjudicate the Veteran's reopened claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


